Citation Nr: 0735046	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  04-38 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for skin cancer claimed as 
due to exposure to radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from April 1945 to July 1946, 
and from June 1950 to March 1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of April 2003 and later by 
the Department of Veterans Affairs (VA) San Diego, 
California, Regional Office (RO).   

A hearing was held at the RO in July 2007 before the 
undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  The veteran is not shown to have participated in 
"radiation risk" activity such as the occupation of 
Hiroshima or Nagasaki, Japan, during the period beginning on 
August 6, 1945, and ending on July 1, 1946.

2.  The veteran's skin cancer was not present until many 
years after separation from service and was not caused by 
exposure to radiation in service.


CONCLUSION OF LAW

Skin cancer was not incurred in or aggravated by service, may 
not be presumed to have been incurred in service, and was not 
due to exposure to radiation in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.307, 3.309, 3.311 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim was 
previously denied by the Board in a decision of January 1992 
on the basis that there was no evidence that he currently had 
or had ever had skin cancer.  The additional evidence 
presented since that time includes recent medical treatment 
records containing a diagnosis of skin cancer.  Accordingly, 
the RO properly reopened the claim.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
malignant tumor is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records do not contain any 
references to skin cancer.  The report of a medical 
examination conducted in July 1946 for the purpose of his 
separation from service shows that his skin had no 
abnormalities.  He was found to be qualified for separation 
from service.  Similarly, the report of a medical examination 
for the purpose of the veteran's separation from his second 
period of service in March 1954 also shows that clinical 
evaluation of the skin was normal.  

With respect to post-service records, the Board notes that 
there is no evidence of skin cancer within a year after 
separation from service.  The earliest post-service medical 
records containing references to possible cancer are dated in 
1990.  During the hearing held in July 2007, the veteran 
himself placed the date of diagnosis of the cancer as being 
in 1989.  The Board notes that the diagnosis of skin cancer 
was approximately 43 years after separation from service.

Regarding the contention that the cancer was related to 
radiation exposure during service, the Board notes that in 
his hearing testimony and in various written documents, the 
veteran reported that he was present at Nagasaki Japan at the 
end of World War II, and was exposed to radiation from the 
atomic bomb.  He reported that he was stationed at Sasebo, 
Japan, but while on leave he traveled for three hours by 
train to see the bomb site at Nagasaki where he stayed 
overnight before returning to Sasebo the next day.  

The veteran has presented photographs which he reports 
represent the atomic bomb site in Japan.  However, the Board 
is unable to determine where such photos were taken, who took 
them, or who is portrayed by such photos.   

In order to obtain an estimate of the amount of radiation (if 
any) to which the veteran was exposed in service, the RO 
wrote to the Defense Threat Reduction Agency.  A letter dated 
in November 2003 from the Defense Threat Reduction Agency 
contains the following information:

[The veteran's] service record indicates that he 
debarked from USS PRESIDENT MONROE (AP 104) at 
Sasebo, Japan, on October 16, 1945, for duty with 
CUB 18.  On January 1, 1946, CUB was redesignated 
U.S. Naval Fleet Activities #3912 (Sasebo).  
Available historical records do not indicate [the 
veteran] traveled to Nagasaki.  Sasebo is 
approximately 180 miles from Hiroshima and 30 miles 
from Nagasaki.  

In summary, historical records do not document [the 
veteran's] participation in the occupation of 
Hiroshima or Nagasaki, Japan.

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997).  First, there are certain types of cancer which 
will be presumptively service connected.  See 38 U.S.C.A. 
§ 1112c; 38 C.F.R. § 3.309(d).  Second, 38 C.F.R. § 3.311(b) 
includes a list of "radiogenic diseases" which will be 
service connected provided that certain conditions specified 
in that regulation are met.  The list includes skin cancer 
and any other type of cancer.  That regulation further states 
that, if the veteran has one of the radiogenic diseases, the 
case will be referred to the VA Under Secretary for Benefits 
for review as to whether sound scientific medical evidence 
supports the conclusion that it is at least as likely as not 
that the veteran's disease resulted from radiation exposure 
during service.  

Significantly, however, both of these regulations require 
that the veteran have certain service which included 
participation in radiation risk activity.  The Board notes 
that the veteran bases his claim solely on the reported 
exposure to radiation in Japan after World War II.  With 
respect to occupation of Japan, the regulations require that 
the veteran have participated in occupation of Hiroshima or 
Nagasaki, Japan during the period from August 6, 1945, and 
ending on July 1, 1946.  See 38 C.F.R. §§ 3.309(d)(3)(ii), 
3.311(a)(2)(ii).  According to the Defense Threat Reduction 
Agency, however, the veteran did not have participation in 
radiation risk activity.  Moreover, the Board notes that the 
United States Court of Appeals for Veterans Claims has held 
that the statutory presumption under 38 U.S.C.A. § 1112(c) 
applies to forces engaged in official duties, but does not 
apply to visits to either Hiroshima or Nagasaki while on 
leave from duty not related to the occupation. McGuire v. 
West, 11 Vet. App. 274 (1998).  It also not apply to service 
within 35 miles from Hiroshima during the occupational 
period.  Walls v. Brown, 5 Vet. App. 46 (1993).  Therefore, 
the veteran cannot obtain service connection for skin cancer 
through the radiation presumption laws and regulations.  

Third, direct service connection can be established for a 
disorder claimed to be a result of exposure to ionizing 
radiation by "show[ing] that the disease or malady was 
incurred during or aggravated by service, a task which 
includes the difficult burden of tracing causation to a 
condition or event during service."  See Combee v. Brown, 34 
F.3d 1039, 1043 (Fed.Cir. 1994).  This method would require, 
at the very least, a medical opinion linking the veteran's 
prostate cancer to service.  In the present case, the veteran 
has submitted a letter from David Nguyen, M.D., which is to 
the effect that he believed that the veteran's skin cancer 
was "at least as likely and possibly caused by radiation 
from the atomic bomb in Nagasaki."  However, based on the 
letter from the DTRA, the Board has concluded that no such 
radiation exposure occurred.  Therefore, any opinion based on 
a history of radiation exposure is meaningless.  See Kightly 
v. Brown, 6 Vet.App. 200 (1994).  Accordingly, the Board 
concludes that skin cancer was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service.

As a final note, the Board finds that the content 
requirements of a duty to assist notice have been fully 
satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Letters from the RO dated in September 2002 and February 2003 
provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
In addition, the correspondence adequately informed the 
veteran that he should submit any additional evidence that he 
had in his possession.  The veteran's initial duty-to-assist 
letter was provided before the adjudication of his claim.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.   

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's available service medical records have been 
obtained.  The veteran has presented private medical 
treatment records and a statement from his private physician.  
He has had a hearing.  The RO made appropriate efforts to 
verify the veteran's claimed exposure to radiation.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  


ORDER

Service connection for skin cancer claimed as due to exposure 
to radiation is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


